Detailed Action
The following is a non-final rejection made in response to preliminarily amended claims received on June 8th 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 20 are objected to because of a minor typographical error.  In both claims, the phrase “a locking arm arranged retract in the first direction” should be amended to read as -a locking arm arranged to retract in the first direction-.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, which is directly dependent on claim 7 and indirectly dependent on claims 1 and 6, states that “the motive arrangement further [comprises] a cam and follower mechanism arranged to push the cover outwardly from the missile when the motive arrangement as the motive arrangement is moved to the second configuration and the cam comprises a sliding cam provided on a linear push rod on which the linear actuator operates.” Claim 6 however, already establishes that the motive arrangement includes a cam and follower mechanism arranged to push the cover outwardly, as claimed. It is therefore unclear whether the claim is seeking to claim a second cam and follower mechanism or whether the Applicant intended to to the refer to the cam/follower mechanism already established in claim 6. Further amendment is required for compliance with this section. The Examiner recommends amending the claim such that it reads “A cover as claimed in claim 7, wherein the cam comprises a sliding cam provided on a linear push road on which the linear actuator operates.”
In claim 9, which is directly dependent on claim 7 and indirectly dependent on claims 1 and 6, the phrase “the first direction” lacks antecedence basis (antecedence basis for this term is found in claim 3). Further amendment is required for compliance with this section.
In claim 10, which is directly dependent on claim 7 and indirectly dependent on claims 1 and 6, the phrase “the missile axis” lacks antecedence basis. It is unclear what the Applicant considers to be “the missile axis”. Further amendment is required for compliance with this section.
In claim 19, which is directly dependent on claim 18, and indirectly dependent on claims 1, 3, and 11, the claim states that “the air intake is provided with means arranged to co-operate with the cover such that the cover can be locked to the missile in the first configuration.” This locking arrangement appears to already be a part of claim 3 and is already incorporated into the subject matter of claim 19. It is unclear whether the Applicant is claiming an additional locking mechanism by way of this limitation or was simply unaware of the incorporation of the subject matter through dependency. Further amendment is required for compliance with this section.
In claim 20, which is directly dependent on claim 18, and indirectly dependent on claims 1, 3, and 11, the claim states that the linkage mechanism comprises “a locking arm arranged [to] retract in the first direction when the motive arrangement moves from the first configuration to the second configuration.” This locking arm appears to already be a part of claim 11 and is already incorporated into the subject matter of claim 20. It is unclear whether the Applicant is claiming an additional locking arm by way of this limitation or was simply unaware of the incorporation of the subject matter through dependency. Further amendment is required for compliance with this section.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims cited in this section are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 3,659,424 (hereinafter referred to in this section as “US NAVY”, “USN”, or simply as “the reference”).
Regarding claim 1, USN teaches a cover (62) for an intake of an air-breathing engine in a missile (see abstract), the cover comprising a motive arrangement operable to move from a first configuration in which the cover is lockable to a missile (see Fig. 3), to a second configuration in which the cover is pushed outwardly from the missile (see Fig. 4); wherein in the first configuration the surface of the cover is flush with the surface of the missile and the motive arrangement is located inwardly of the cover surface (see Fig. 3).
Regarding claims 2 and 13, USN teaches that the motive arrangement comprises an actuator operable to move the motive arrangement from the first configuration to the second configuration (see col. 3, ll. 54-56) and a means to hold the motivate arrangement in the first configuration (this is considered to be an inherent function of the pneumatic jack cited by the reference).
	Regarding claims 6 and 7, USN teaches that the motive arrangement further comprising a cam and follower mechanism arranged to push the cover outwardly from the missile when the motive arrangement as the motive arrangement is moved to the second configuration (guides 40 equipped with camming surfaces 44 assist in deploying and retracting the cover 62; see col. 2, ll. 47-53); wherein the actuator comprises a linear actuator (via pneumatic jack; see col. 3, ll. 54-56) that is operable to extend in a second direction, so as to move the motive arrangement from the first configuration to the second configuration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claims cited in this section are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 3,659,424 (hereinafter referred to in this section as “US NAVY” or “USN”) further in view of US Pat. No. 6,880,780 (hereinafter referred to in this section as “GENERAL DYNAMICS” or “GD”).
Regarding claims 15 and 16, USN teaches a cover that includes an actuator (while no actuator is shown in the diagrams, a generic actuator is mentioned in col. 3, ll. 541), but fails to expressly teach that the actuator is a pyrotechnic actuator. USN further fails to teach a means to receive a signal from the missile so as to cause operation of the actuator.
While USN does not explicitly discuss this type of actuating mechanism, the use of initiated pyrotechnic actuators is well known in the field of ordnance, specifically as a means for deploying stowable components.
GD is an example of a prior art reference that teaches this feature. GD is directed to a fin cover release and deployment system designed for missiles (see Fig. 1). The system of GD includes a pyrotechnic device (23) that, when actuated, facilitates the release and deployment of fins (14). The actuating mechanism is initiated “once the guided portion of the flight is commenced” (see col. 4, ll. 41-43).
Based on what was already known at the time the instant application was filed, it would have been obvious for a person of ordinary skill in the art to rely upon a pyrotechnic actuator, similar to that of GD, to serve as an actuating mechanism for the cover actuating of USN since such devices are well known to serve as effecting actuating mechanisms in high G-force environments.
Allowable Subject Matter
Claims 3-5, 7, 9-11, 14, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Any other objections and/or outstanding issues related to these claims must also be remedied prior to them being rewritten as prescribed in this section.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. Once authorization is submitted, the Applicant may contact the Examiner at samir.abdosh@uspto.gov. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	
	
	
	
	

	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 One exemplary actuator discussed is a pneumatic jack but the reference is not in any way exclusively reliant on pneumatic jacks serving as the actuator.